DISMISS and Opinion Filed September 21, 2020




                                      In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-19-01423-CV

               IN RE CALIBER HOME LOANS, INC., Relator

               Original Proceeding from the 95th District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-19-08719

                        MEMORANDUM OPINION
                   Before Justices Myers, Molberg, and Nowell
                            Opinion by Justice Nowell
      Relator filed a petition for mandamus seeking a writ regarding the trial court’s

October 31, 2019 order compelling all parties to participate in non-binding

arbitration. After signing the order, respondent judge, the Honorable David Evans,

ceased to hold office as the presiding judge of the 95th Judicial District Court of

Dallas County. As required by rule 7.2 of the appellate rules, we stayed the

proceeding below and abated this case to allow the successor judge to reconsider the

original judge’s decision. On August 25, 2020 we received the successor judge’s

order reconsidering and withdrawing the October 31, 2019 order.



                                          1
      Because the now rescinded October 31, 2019 order was the subject of relator’s

petition, we questioned our jurisdiction. See Heckman v. Williamson Cty., 369
S.W.3d 137, 162 (Tex. 2012) (court lacks jurisdiction over case that has become

moot). In response to our inquiry, on September 15, 2020, relator filed a letter stating

it also deemed this proceeding moot. Accordingly, we LIFT the stay imposed on the

proceedings below and DISMISS this proceeding.



                                            /Erin A. Nowell/
                                            ERIN A. NOWELL
                                            JUSTICE


191423F.P05




                                          –2–